SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary information statement. oConfidential, for Use of the Commissioner Only (as permitted by Rule 14c-5(d)(2)). xDefinitive information statement. CNI Charter Funds (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies:N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined):N/A (4) Proposed maximum aggregate value of transaction:N/A (5) Total fee paid:$0 o Fee paid previously with preliminary materials. N/A o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2)Form, Schedule or Registration Statement No.:N/A (3)Filing Party: N/A (4)Date Filed:N/A IMPORTANT NEWS ABOUT CNI CHARTER FUNDS July 14, To the Shareholders of the High Yield Bond Fund: CNI Charter Funds appointed Guggenheim Investment Management, LLC (“Guggenheim”) as sub-adviser to the High Yield Bond Fund, effective April 15, 2009. Richard J. Lindquist, CFA, the portfolio manager for the Fund, joined Guggenheim from Halbis Capital Management (USA), Inc. (“Halbis”), the Fund’s prior sub-adviser, on April 15, 2009.Effective that day, Guggenheim replaced Halbis as the sub-adviser to the Fund.There will be no increase in fees to the Fund and its shareholders as a result of this appointment. City National Asset Management, Inc. continues to serve as investment adviser to the Fund. The next few pages of this package feature more information about Guggenheim.Please take a few moments to read them.Call us at (888) 889-0799 if you have any questions. On behalf of the Board of Trustees, I thank you for your continued investment in CNI Charter Funds. Sincerely, Richard Weiss President & Chief Executive Officer 1 CNI CHARTER FUNDS INFORMATION STATEMENT TO SHAREHOLDERS OF THE HIGH YIELD BOND FUND This document is an Information Statement and is being furnished to shareholders of the High Yield Bond Fund (the “Fund”), a series of CNI Charter Funds (the “Trust”), in lieu of a proxy statement pursuant to the terms of an exemption order issued by the Securities and Exchange Commission (the “SEC”).City National Asset Management, Inc. (“CNAM, Inc.”) serves as the investment adviser for the Fund.The exemption order permits CNAM, Inc. and the Board of Trustees of the Trust (the “Board”) to employ unaffiliated sub-advisers, terminate sub-advisers, and modify sub-advisory agreements with unaffiliated sub-advisers without prior approval of the Fund’s shareholders. The Board reviews advisory and sub-advisory agreements annually.In addition, under the SEC order, if CNAM, Inc. and the Board retain a new sub-adviser, the Trust is required to provide an Information Statement to shareholders of the affected portfolios of the Trust explaining the change. This Information Statement is being mailed on or about July 14, 2009 to the shareholders of the Fund as of July 1, 2009.The Fund will pay the expenses of preparing this Information Statement.Certain information on the share ownership of the Fund is set forth in Appendix A. WE ARE NOT ASKING YOU FOR A PROXY. PLEASE DO NOT SEND US A PROXY. 2 Appointment of Guggenheim Investment Management, LLC as a Sub-Adviser to the High Yield Bond Fund On March 25, 2009, the Board of Trustees (the “Board”) of the CNI Charter Funds (the “Trust”), including the trustees of the Trust (each a “Trustee”) who are not “interested persons” of the Trust, as defined in the Investment Company Act of 1940, as amended (the “1940 Act”), unanimously approved the appointment of Guggenheim Investment Management, LLC (“Guggenheim”) as sub-adviser to the High Yield Bond Fund (the “Fund”). Richard J. Lindquist, CFA, the portfolio manager for the Fund, joined Guggenheim from Halbis Capital Management (USA), Inc. (“Halbis”), the Fund’s prior sub-adviser, on April 15, 2009.Effective that day, City National Asset Management, Inc. (“CNAM, Inc.”), the investment adviser to the Fund, entered intoa new sub-advisory agreement with Guggenheim (the “Agreement”), to replace Halbis as the sub-adviser to theFund, subject to the supervision of CNAM, Inc. and the Board.The Agreement has substantially the same terms as the previous sub-advisory agreement between CNAM, Inc. and Halbis. No officers of the Trust or Trustees are officers, employees, directors, managers or members of Guggenheim.In addition, since the beginning of the Trust’s last fiscal year, no Trustee has had, directly or indirectly, a material interest in Guggenheim, any of its parents or subsidiaries or any subsidiaries of a parent of any such entities, and no Trustee has been a party to a material transaction or material proposed transaction to which Guggenheim, any of its parents or subsidiaries or any subsidiaries of a parent of any such entities, was or is to be a party. Considerations by the Board of Trustees At its March 25, 2009, meeting, in connection with its review of the Agreement, the Board considered a variety of matters, including information about Guggenheim’s organization, personnel who would be providing services to the Fund, and compensation structure; its investment philosophy and investment process; performance results of the Fund over various periods; Guggenheim’s proposed sub-advisory fees with respect to the Fund; and the estimated profitability of Guggenheim’s overall proposed relationship with the Fund.The Board also reviewed information regarding Guggenheim’s compliance policies and procedures, disaster recovery and contingency planning, and policies with respect to portfolio trade execution. The Board assessed the performance of the Fund compared with the Fund’s benchmark and the average of all funds in its peer group category selected by Lipper, Inc. for one-year, three-year, five-year and since-inception periods ended February 28, 2009.The Board noted that the returns for the Fund were above the average returns of the Lipper High Current Yield Funds category and below the returns of the Citigroup High Yield Market Capped Index for the three-year, five-year and since-inception periods, and below those measures for the one-year period.The Board noted that Mr. Lindquist, the portfolio manager for the Fund since its inception, would continue to manage the Fund on behalf of Guggenheim. 3 The Board reviewed information regarding the sub-advisory fees to be charged by Guggenheim and observed that its fees were below its standard fees for its high yield strategy.The Board also noted that Guggenheim does not currently manage any other mutual fund accounts with similar mandates to that of the Fund.
